NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: DAVID KENNETH LIND,                         No.   19-60038

                   Debtor.                         BAP No. 18-1271

------------------------------
                                                   MEMORANDUM*
DAVID KENNETH LIND,

                   Appellant,

  v.

HANK SPACONE, Trustee,

                   Appellee.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Taylor, Brand, and Spraker, Bankruptcy Judges, Presiding

                                 Submitted March 16, 2021**

Before:        GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

       Chapter 7 debtor David Kenneth Lind appeals pro se from the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

authorizing the sale of real property, and dismissing in part, Lind’s appeal. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions

and apply the same standard of review that the BAP applied to the bankruptcy

court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090

(9th Cir. 2009). We affirm.

      The bankruptcy court did not clearly err by finding that the purchaser of the

real property was a bona fide good faith purchaser. See Onouli-Kona Land Co. v.

Estate of Richards (In re Onouli-Kona Land Co.), 846 F.2d 1170, 1173-74 (9th

Cir. 1988) (discussing good faith requirement for operation of mootness rule in

bankruptcy; explaining that good faith does not depend on value); see also Decker

v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010) (standard of

review for bankruptcy court’s findings of fact).

      The BAP properly dismissed as moot the remainder of Lind’s appeal

because Lind did not obtain a stay of the sale pending appeal. See 11 U.S.C.

§ 363(m); Adeli v. Barclay (In re Berkeley Delaware Court, LLC), 834 F.3d 1036,

1039 (9th Cir. 2016) (under § 363(m), the validity of a sale of property executed

under §363 cannot be challenged on appeal unless the bankruptcy court’s

authorization and such sale were stayed pending appeal); Suter v. Goedert, 504

F.3d 982, 985 (9th Cir. 2007) (standard of review for question of mootness).


                                         2                                     19-60038
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Lind’s motion to submit a supplemental reply brief (Docket Entry No. 21) is

denied.

      AFFIRMED.




                                          3                                       19-60038